Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000219
                                                        29-APR-2013
                                                        11:35 AM




                          SCWC-10-0000219

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       LANCE PAUL LARSEN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-10-0000219; Case No. 3DTA-08-03139)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on March 26, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 29, 2013.

Gary C. Zamber for                 /s/ Mark E. Recktenwald
petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack